Case: 09-40822     Document: 00511084298          Page: 1    Date Filed: 04/19/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            April 19, 2010
                                     No. 09-40822
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

DARIO VALADEZ-GARCIA,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:07-CR-695-1


Before KING, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Dario Valadez-Garcia
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967). Valadez-Garcia has not filed a response. Our
independent review of the record and counsel’s brief discloses no nonfrivolous
issue for appeal.       Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 09-40822   Document: 00511084298 Page: 2    Date Filed: 04/19/2010
                               No. 09-40822

APPEAL IS DISMISSED.      See 5 TH C IR. R. 42.2 (providing for dismissal of
unmeritorious appeals).




                                   2